Motion for mandamus order denied, without costs. The trial justice certifies that the findings of fact and conclusions of law were inadvertently filed in the clerk’s office by his attendant contrary to his directions, and that he, as matter of fact, had not decided the case. The judgment was never filed. Under these eii-Camsianees we think the findings of fact and conclusions of law should be returned 'to the justice by the county clerk for such further proceedings as may be proper. Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ. Settle order on notice.